In an action for the partition and sale of real property, the plaintiff Stelvio Holdings, LLC, appeals, as limited by its brief, from so much of an order of the Supreme Court, Orange County (Alessandro, J.), dated July 25, 2006, as granted that branch of the motion of the defendant DiMedici Ventures, LLC, which was to change venue of the action and consolidate it with an action entitled Pascazi v Pascazi, pending in the Supreme Court, Dutchess County, under index No. 1235/06, and denied its cross motion to disqualify counsel for the defendant DiMedici Ventures, LLC.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in changing the venue of this matter to Supreme Court, Dutchess County {see CPLR 510 [3]) and consolidating it with an action pending in that county {see CPLR 602).
The appellant’s remaining contention is without merit.
Motion by the appellant pursuant to 22 NYCRR 130-1.1 to impose sanctions upon the respondent and the respondent’s counsel. Cross application by the respondent to dismiss the appeal on the ground that it has been rendered academic. By order to show cause dated December 14, 2007, the parties or their attorneys were directed to show cause before this Court why an order should or should not be made and entered dismissing the above-entitled appeal on the ground that the appeal has been rendered academic by an order of the Supreme Court, Dutchess County, dated October 30, 2007. By decision and order dated January 14, 2008, the motion to dismiss the appeal, the motion to impose a sanction upon the respondent and the respondent’s *667counsel, and the cross application to dismiss the appeal were held in abeyance and referred to the panel of justices hearing the appeal for determination upon the argument or submission thereof.
Upon the order to show cause and the papers filed in response thereto, upon the papers filed in support of the motion and the cross application, and the papers filed in opposition thereto, and upon the submission of the appeal, it is
Ordered that the motions and the cross application are denied. Spolzino, J.E, Florio, Angiolillo and Dickerson, JJ., concur.